El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción en cobro de honorarios profesionales, iniciada por el abogado Armando A. Miranda contra José L. Pesquera. Alega el demandante que desde enero de 1929 hasta julio de 1930 prestó al Sr. Pesquera sus servicios como abogado, sin percibir remuneración alguna, a pesar de haber requerido de pago al referido demandado. El demandante solicitó una sentencia a su favor por la cantidad de $800. La corte inferior dictó su fallo declarando sin lugar la de-manda. Apeló el demandante contra la sentencia dictada, atribuyendo a la corte inferior dos errores que pueden dis-cutirse conjuntamente porque se refieren a la apreciación de la prueba.
 La corte de distrito aceptó como probado que el demandante gestionó los asuntos que alega en la demanda, pero sostiene que nunca existió contrato, expreso o implícito, entre Miranda y Pesquera, habiendo actuado el primero a gestiones del Sr. Toral, administrador del segundo, sin que el referido Toral tuviese autorización para contratar a nombre de Pesquera los servicios de un abogado.
La prueba del demandante consistió en su propia decla-ración y treinta y cuatro documentos: veintiséis copias de cartas gestionando el cobro de alquiler de solares de Pés-*241quera, un proyecto de arrendamiento de solar y varias de-mandas radicadas en la Corte Municipal de Bayamón.
Declara el demandante que allá por el mes de noviembre de 1928, el demandado lo llamó por teléfono desde su oficina en San Juan, para que lo viera al día siguiente en su oficina en Bayamón, en la cual se atienden los negocios de varias ur-banizaciones del Sr. Pesquera; que se personó en la oficina al día siguiente a las 10:30 de la mañana, manifestándole Pesquera que bacía más de cuatro meses que estaba tratando de conseguir que su primo Carlos M. Pesquera se hiciera, cargo de sus asuntos, pero que no lo había conseguido, y de-seaba que él, Miranda, se hiciera cargo de los pleitos de las urbanizaciones y todo lo referente a las mismas; que no se acordó precio alguno por el trabajo; que Pesquera le dijo que no quería demandar sino en casos extremos; que deseaba que él se dirigiera a todos los inquilinos morosos para ges-tionar el pago de lo debido; que el declarante le dirigió car-tas de cobro a veintiséis inquilinos de Pesquera; que como al mes y medio de haber remitido esas cartas lo llamó Pes-quera por teléfono solicitando detalles de las gestiones y que él así se lo informó, diciéndole Pesquera que estaba enterado de las cartas, ya que varias personas habían venido a la ofi-cina a pagar; que Pesquera le manifestó que deseaba proce-der contra aquellas personas que no hubieran pagado o que se negaran a pagar; que el declarante le manifestó a Pes-quera que debían esperar algún tiempo y que él iría a ver a estas personas para gestionar personalmente el pago, y que quedaron los dos conformes en esto; que visitó a cada una de las personas a quienes se le habían remitido las cartas y que muchas de ellas se personaron en la oficina, como Teresa Cortés de Ramírez, que en su presencia pagó parte de su cuenta; que pasaron meses y allá por julio o agosto sólo quedaban ocho o diez personas que no querían pagar; que fué a la oficina de Pesquera y le dijo: “Mire, Pepito, la gente de la urbanización ha pagado, pero hay algunos que no quieren pagar . . . ¿ qué usted cree que se debe hacer con *242ellos?”; que Pesquera le manifestó: “Pues yo lo que creo es que se debe proceder contra esas personas. En cuanto el márshal los notifique, tú verás si ellos pagan, si no el todo, una buena parte de la deuda. Y efectivamente, yo necesito dinero ahora, así es que ésta es una buena época para de-mandarlos;” que el declarante le preguntó sobre el pago de los derechos y Pesquera le dijo que iba a ordenar a Toral que le pagara el importe de los derechos en cada caso según le fuera diciendo Miranda; que siguiendo esas instrucciones, radicó en la Corte Municipal de Bayamón siete demandas; que al preguntarle a Pesquera sobre algunas de estas perso-nas antes de demandarlas, Pesquera le decía: “A deman-darlo”; que cuando algún demandado pagaba por lo menos la mitad de lo debido, Pesquera le ordenaba que desistiera de ese caso; que Pesquera le consultó sobre el derecho de homestead, que pudiesen tener los que tuvieran casas en el solar, y que el declarante estudió esta cuestión; que Pes-quera solicitó del declarante que éste preparase un contrato de arrendamiento de solar de tal manera que quedara re-nunciado el homestead; que preparó el contrato antes de embarcar Pesquera para los Estados Unidos; que una tarde se lo encontró en el correo de San Juan y se fue a invitación de Pesquera en el automóvil de éste; que le leyó el contrato en el automóvil y que al llegar a la casa del declarante se detuvo el carro de Pesquera; que serían como las 6:30 o las 7, que ya estaba entre claro y oscuro; que Pesquera dijo que le gustaba mucho el contrato pero que necesitaba leerlo con detenimiento por si tenía que hacer alguna aclaración, enmendarlo o añadirle algo; que a petición de Pesquera le dejó el contrato en su oficina; que como cuatro semanas des-pués se encontró en Bayamón con Pesquera y le preguntó del contrato; que Pesquera le dijo que estaba perfectamente bien; que Pesquera le dijo que quería conservar una copia del contrato, y que el declarante le dijo que se quedara con el que tenía, ya que él tenía copias en su oficina; que le dijo Pesquera al declarante que le iba a dar órdenes a Toral de *243que mandara a imprimir el contrato cuando regresara de los Estados Unidos; qne Pesquera le dijo que le entregara una copia a Toral; que le entregó a los dos o tres días una co-pia a Toral; que una tarde, en enero de 1930, se encontró con el Sr. Pesquera en San Juan y le dijo que necesitaba de su ayuda; que Pesquera le dijo: “Pues tú dirás;” que le explicó que se sentía enfermo y que tenía que extraerse las amígdalas y hacerse una operación en la nariz y que nece-sitaba dinero; que Pesquera dijo: “No hay que hablar . . . no tienes más que pasarte por mi oficina mañana”; que el declarante le dijo que necesitaba como $200 y que Pesquera le dijo: “¡Cómo no!”, y que pasara como a las dos de la tarde por su oficina; que al día siguiente, a las dos de la tarde, fué a la oficina del Sr. Pesquera, y no lo encontró; que fué veintidós días consecutivos y nunca encontró al Sr. Pesquera ni tampoco el cheque del Sr. Pesquera para él; que un día fué a buscar al Sr. Pesquera a su casa y su señora le manifestó que él no estaba allí; que como a la media hora vió salir al Sr. Pesquera de su casa y que lo detuvo; que volvió a solicitar del Sr. Pesquera los $200; que Pesquera le dijo que había estado muy ocupado pero que sin falta el próximo miércoles por la tarde estaría en su oficina; que el declarante le manifestó al Sr. Pesquera que si no lo en-contraba en la oficina el miércoles no iba a buscarlo más, ya que tenía que irse a la clínica a operar; que volvió a la oficina el miércoles y el Sr. Pesquera no estaba en su oficina; que solicitó el cheque y no había cheque; que fué a la oficina de Pesquera en la urbanización y le preguntó al Sr. Toral si Pesquera le había dejado un cheque y que éste le contestó que no; que se operó; que volvió personalmente donde Pes-quera y se lo encontró en la Asociación de Agricultores y le explicó que él había trabajado para él por un período de más de año y medio y quería saber si tenía ideas de pagarle, para si no olvidarse de la cuenta y echarla al olvido; que Pes-quera se excusó otra vez diciendo que estaba muy ocupado, que no era que no le quería pagar sino que no tenía tiempo *244para nada; qne el declarante le dijo qne le iba a mandar nn estado de cnenta por correspondencia y qne le hiciera “nn chequeeito”; qne le dijo qne le hnbiese pagado en ese mismo día, pero qne no tenía la libreta de cheqnes encima; qne le pasó nn estado de cnenta por la snma de $790; qne se encon-tró con Pesqnera en la calle nn día y qne éste le dijo qne la snma era nna exorbitancia; qne le explicó qne el trabajo de él valía esa snma y roncho más; qne le manifestó al Sr. Pes-qnera qne si le hacía nn abono consistente saldaría la deuda; que el Sr. Pesqnera le dijo que le pusiera eso por escrito y qne él aceptó y le envió nna carta en ese sentido; qne le puso la suma de $500 como nn abono consistente; qne al encon-trarse con el Sr. Pesqnera otra vez, éste le dijo qne para darle $500 le daba los $790; que el Sr. Pesqnera además le dijo que hacía dos o tres meses qne ni siquiera se presentaba por la oficina a continuar requiriendo de pago a los deudo-res; qne él le explicó al Sr. Pesquera qne desde qne él se negó a pagarle los $200 había dejado de trabajarle y qne so-lamente volvería a trabajar cuando le pagara la deuda qne tenía contraída con él; que nunca se pusieron de acuerdo en cuanto a los honorarios; qne el declarante luego le escri-bió nna carta retirando la oferta del abono consistente e in-sistiendo en que se le pagara como honorarios la snma com-pleta de $790; qne en esta carta lo amenazó por primera vez de llevarlo a los tribunales; qne el Sr. Pesquera no le con-testó y ni siquiera lo saludaba; qne en vista de esta actitud fné qne él radicó la presente demanda; qne los sellos de ren-tas internas y.todos los derechos de arancel los satisfizo Pes-qnera por conducto de Toral; qne el testigo manifestó a Toral qne Pesqnera había dicho qne debía entregarle el im-porte de los aranceles en cada caso y qne tomara nota, expre-sándose así: “Pesqnera me ha dicho que usted debe entre-garme el importe de los aranceles en cada caso y que le tome nna nota, y la entregue a él, para él llevar la cnenta.”
Eugenio Toral declaró por la parte demandada qne era el administrador de los solares de Pesqnera; qne recibía un *245tanto por ciento de las rentas cobradas; qne tnvo conoci-miento de nnas demandas establecidas por el Lie. Miranda en relación con las fincas de las cnales él estaba encargado; qne le dió los gastos de los procedimientos al Sr. Miranda, enyos gastos fneron entregados por él para pagarlos en la corte; qne Pesqnera no le mandó entregar dinero a Miranda por ese concepto y qne lo satisfizo porqne en esos cobros es-taba sn tanto por ciento; qne pagaba de sn tanto por ciento y ‘ ‘ además nna parte de ese asnnto lo cargaba a gastos gene-rales”; qne nnnea fné a la oficina el Sr. Miranda a bnscar dinero por orden del Sr. Pesqnera; qne el Sr. Pesqnera nunca intervino en el dinero qne él le dió a Miranda; qne el Sr. Pesqnera tnvo conocimiento de esas demandas cnando llegó de los Estados Unidos; qne cnando se radicaron las demandas el Sr. Pesqnera estaba en los Estados Unidos; qne no había contrato con los inqnilinos, sino qne se usaba nn sistema de tarjetas desde el 1919; qne el Sr. Miranda le llevó nn contrato qne le había pedido; qne le pidió ose con-trato porqne para aqnel tiempo el Sr. Pesqnera pensaba arrendarle todos los solares y el declarante qnería saber si podía establecer algo nnevo en el contrato para qne fueran más satisfactorios los cobros; qne el Sr. Pesqnera nnnea tnvo conocimiento de esto; qne era nna cnestión privada entre él y .Miranda; qne cnando se cobraron cincnenta y pico de dólares debido a las cartas remitidas por el Sr. Miranda, el declarante se los dió a Miranda y le dijo qne mientras fnera entrando más dinero se lo iría dando a él; qne convino en pagarle al Sr. Miranda de lo que se cobraba; qne desistie-ron de las demandas al llegar el Sr. Pesquera porqne Pes-quera se lo ordenó rotundamente; qne el Sr. Miranda le dijo que Pesqnera le había dicho que desistiera de los asuntos; qne Pesqnera nunca le dijo nada a él; qne lo qne le dijo Pes-qnera fné qne no le gustaban esos asuntos.
En el contrainterrogatorio declara el Sr. Toral qne no puede precisar el tiempo que estuvo el Sr. Pesqnera en los Estados Unidos, pero qne no fné tanto como nueve meses; *246que no sabe cuándo se radicaron las demandas; que no sabe cuándo se desistió de ellas; que no recuerda haber declarado en el caso de Carmen Quintana en la Corte Municipal de Bar yamón ante el Juez Ernesto Díaz Arana en 14 de agosto de 1929 como testigo de la parte demandante; que él entregó la prueba a Miranda en el referido caso; que no recuerda haber visto al Sr. Miranda y al Sr. Pesquera hablando sobre el contrato de arrendamiento; que no recuerda que Miranda le dijera que le había entregado una copia del contrato; que Miranda le llevó el contrato a él y que lo tiene; que nunca re-cuerda haber visto al demandante y al Sr. Pesquera juntos; que Miranda siempre iba a buscar a Pesquera y nunca estaba allí en su oficina; que el demandante le decía que iba a ver si lo encontraba en su casa; que eso ocurrió diversas veces.
El demandado José L. Pesquera declaró mediante deposi-ción tomada en Washington, D. C., que nunca ha solicitado los servicios profesionales del Sr. Miranda; que nunca rati-ficó o sancionó arrendamiento alguno de servicios profesio-nales que hubiera hecho Toral con el demandante Miranda; que al regresar de los Estados Unidos se le acercó uno de sus inquilinos lamentándose de que hubiese presentado una demanda contra él; que le manifestó que nunca lo había de-mandado y nunca había pensado en demandar a ninguno de sus’ inquilinos; pero que el inquilino le mostró una copia de la demanda en la cual él aparecía representado por su abo-gado Armando A. Miranda; que inmediatamente fué a ver al Sr. Toral y que éste le informó que por su exclusiva cuenta y por el interés que tenía en los cobros había convenido con el Sr. Miranda en que le escribiera algunas cartas a inquili-nos morosos, pero siempre entendiéndose que las gestiones del Sr. Toral no habrían nunca de pasar a radicar demandas ni establecer acciones de ninguna clase; que dió los pasos necesarios para desistir de esas acciones judiciales; que nunca fué su propósito demandar a esos inquilinos y que ésta no ha sido su costumbre como lo demuestran los récords *247de la Corte Municipal de Bayamón; que sus abogados en esa fecha eran Dubón & Ochoteeo.
Esta es snstancialmente la prueba que tuvo ante sí la corte inferior para decidir si los servicios prestados por el deman-dante deben ser satisfechos o no por el demandado Pesquera. Como hemos visto, la prueba testifical se reduce a tres testi-gos: Armando Miranda, Eugenio Toral y José L. Pesquera. El primero expone con lujo de detalles las gestiones que lle-vara a cabo a nombre del último. Que estos trabajos fueron realizados es cosa que no admite dudas. Lo demuestra la prueba de ambas partes y lo reconoce la corte inferior al es-tablecer sus conclusiones. También se ha demostrado que en algunos de estos trabajos se obtuvieron los resultados ape-tecidos. La única cuestión a decidir es si las referidas acti-vidades estuvieron o no autorizadas por José L. Pesquera. El demandante cuenta en su abono con su propio testimonio, detallado y minucioso, la presunción a su favor de que actuó a nombre del demandado y los servicios prestados. Para re-batir esta prueba ofreció el demandado su propio testimonio, obtenido por deposición, y la declaración de Eugenio Toral, prestada ante la corte sentenciadora. Este último testigo de-clara que contrató exclusivamente a su nombre los servicios de Miranda y que convino en pagarle los honorarios y los gastos de los procedimientos en los tribunales con el tanto por ciento que le correspondía de las rentas de los solares “y además una parte de ese asunto lo cargaba a gastos ge-nerales.” De modo que el Sr. Toral, agente cobrador exclu-sivamente según declara el Sr. Pesquera, se permitía el lujo de contratar un abogado y satisfacer los gastos de arancel utilizando el 10 por ciento que según su propia declaración percibía de las rentas. Lo que dice el testigo no puede ins-pirarnos confianza. Si hay algo de verdad en sus palabras es ciertamente aquella parte que se refiere a los pagos que cargaba a gastos generales. El Sr. Pesquera nos dice que Eugenio Toral le informó que por su exclusiva cuenta y por el interés que tenía en los cobros había convenido con Mi*248randa .que éste escribiera algunas cartas a cierto número de inquilinos morosos por lo cual Toral pagaría a Miranda cierto tanto por ciento sobre las sumas que se cobraban por medio de las citadas cartas, pero siempre entendiéndose que las gestiones de Miranda no habrían nunca de pasar a radi-car demandas ni establecer acciones de clase alguna. Si To-ral produjo este informe al Sr. Pesquera, es indudable que faltó abiertamente a la verdad, porque él tenía conocimiento de los pleitos iniciados ante los tribunales de justicia a nom-bre del Sr. Pesquera.
El Sr. Toral declara que Pesquera se hallaba en los Es-tados Unidos cuando se radicaron esas demandas y que tuvo a su regreso conocimiento de las mismas. No obstante, en el contrainterrogatorio nos dice que no sabe cuándo se radica-ron las demandas. También afirma Toral que el proyecto de contrato de arrendamiento, del cual le sirvió copia Miranda, fué solicitado por él personalmente, para su uso personal, porque pensaba arrendarle todos los solares a Pes-quera y quería hacer un nuevo contrato. Si ésta fué la ins-trucción que recibió Miranda de Toral, no resulta así del proyecto, donde figura únicamente José L. Pesquera como arrendador, sin hacerse mención del nombre de Eugenio To-ral, ni como arrendatario ni en ninguna otra forma. Admite este testigo que vió al demandante varias veces en la oficina de Pesquera y que Miranda, al no encontrarlo allí, le decía que lo iría a buscar a su casa. Estas visitas a Pesquera no dejan de tener alguna significación. Si como sostiene el de-mandado, Miranda no estaba autorizado para representarlo, parece inexplicable qué lo solicitara con frecuencia. Y si Miranda entendió que Toral estaba autorizado para contratar sus servicios a nombre de Pesquera, natural es que al encon-trarse con éste le hablara de las gestiones que estaba reali-zando a su nombre.
Declaró el demandado que estuvo como un mes en los Es-tados Unidos y que al regresar tuvo conocimiento por pri-mera vez, y por mediación de un inquilino, de las demandas *249Tadicadas por Miranda, y que al enterarse de esto “dió los pasos necesarios para desistir de esas acciones judiciales.” No surge exactamente de los autos en qué fecha llegara Pes-quera de los Estados Unidos. Lo cierto es, según su propia •declaración, que solamente estuvo ausente por espacio de un mes. Si el Sr. Pesquera se hallaba en los Estados Unidos •cuando se radicaron las demandas, y su ausencia duró sólo un mes, tendremos que el demandado estuvo en Puerto Rico -durante cinco meses y medio en que estaban pendientes los procedimientos judiciales que había incoado el Sr. Miranda a nombre de él. Como ya hemos dicho, el demandado tuvo conocimiento de esos procedimientos al regresar de los Esta-dos Unidos. Las demandas fueron iniciadas a fines de enero de 1929 y aquéllas en que no recayó sentencia aparecen desis-tidas en 14 de agosto del mismo año. Si las palabras “al re-gresar” significan que el demandado tuvo conocimiento in-mediatamente después de su regreso de las actividades de Mi-Tanda, resulta raro que esperase cinco meses y medio para •ordenar el desistimiento de las mismas. La misma corte de distrito, que falló a favor del demandado, declara que una moción de desistimiento es algo sencillo que se redacta fácil-mente y que “en verdad el demandado debió haber actuado con mayor actividad.” Los casos fueron desistidos a peti-ción del Sr. Miranda. Si como declara el demandante, Pes-quera estaba en Puerto Rico cuando se incoaron las deman-das, es extraño que no se enterase de las mismas por con-ducto de Toral, por sus inquilinos o por cualquier otro me-dio. Y si se encontraba en los Estados Unidos, no se explica que a su regreso Toral le dijera que las gestiones de Miranda no habían nunca de pasar a radicar demandas ni establecer acciones de clase alguna. Este informe, según el deman-dado, procede precisamente de su propio administrador o agente, que contrató al abogado, autorizó las demandas y sa-tisfizo el arancel.
Hemos examinado detenidamente la prueba practicada y creemos que no ha quedado rebatida la presunción que favo-*250rece al abogado de estar actuando a nombre de la persona, qne figura como su cliente. La declaración del Sr. Miranda, queda, a nuestro juicio, en pie. El testimonio de Toral es-muy débil para rebatirla. Basta pesar detenidamente sus-palabras para llegar a la conclusión de que de sus labios no-surge la verdad. Tampoco ha quedado rebatida la presun-ción que la ley establece a favor del demandante por la de-claración que en Washington prestara el demandado. Siendo-ello así, se impone la revocación de la sentencia dictada por-la Corte de Distrito de Bayamón, debiendo dictarse otra en su lugar a favor del demandante.
Queda ahora por determinar la cuantía de los honorarios que deben satisfacerse, tomando como base los documentos presentados y la prueba testifical. Se ha demostradoque Miranda prestó servicios al Sr. Pesquera por un período mayor de un año. De los autos aparecen veintiséis cartas decobro dirigidas a los varios inquilinos de los solares del Sr. Pesquera. También aparece un proyecto de contrato dearrendamiento de solares, preparado por el demandante. Se presentaron en la corte municipal siete demandas, se obtuvieron cuatro desistimientos, y se dictaron dos sentencias. Las cuantías de las reclamaciones consignadas en estas siete demandas son las siguientes: $54, $55.50, $43.50, $37.25, $30,. $53, y $116.25. Declaró también el demandante que gestionópersonalmente el cobro de los alquileres debidos.
Entendemos que el demandante tiene derecho a una com-pensación ascendente a $300, con costas, sin incluir hono-rarios.